Citation Nr: 1232571	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from November 1968 to February 1971, including combat service in the Republic of Vietnam from September 1969 to August 1970 and his decorations include the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 decisions of the Providence, Rhode Island, Regional Office (RO).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence added to the record since the April 1972 rating action relates to unestablished facts necessary to substantiate the service connection claim for a low back disability and raises the possibility of substantiating the claim.  

2.  The Veteran sustained a through and through gunshot wound of the left ankle and service connection is in effect for left ankle disability, which is evaluated as 40 percent disabling.

3.  The Veteran's osteoarthritis and trochanteric bursitis of the left hip was caused by his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The April 1972 rating decision that denied service connection claims for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011).

2.  Evidence added to the record since the April 1972 rating action, denying service connection for a low back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Trochanteric bursitis of the left hip is it proximately due to or the result of a service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board reopens the service connection claim for a low back disability and service connection for a left hip disability and this represents a complete grant of the benefits sought on appeal; thus, a discussion of VA's duty to notify and assist is unnecessary.  

New and material claim

The Board notes that the RO reopened the Veteran's low back disability service connection claim, in the September 2009 rating action.  Nevertheless, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claim for a low back disability, in April 1972.  At this time, the evidence of record contained the service and post-service treatment records, March 1972 and May 1971 VA examinations and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate the Veteran had a currently diagnosed low back disability.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The April 1972 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous pieces of evidence have been added to the record since the April 1972 RO rating action, including VA and private treatment records, August 2008 and April 2009 VA examination reports, an April 2009 statement of private physician B. Busconi, M.D., and additional statements from the Veteran.  Significantly, a March 2009 private treatment record notes that additional examination and testing is necessary to rule out a diagnosis of spondylolysis and spondylolisthesis, providing credible evidence of a possible current low back diagnosis.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Ultimately, the evidence associated with the claims folder since the April 1972 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claim for a low back disability.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection claim

The Veteran presently seeks service connection for a left hip disability.  Specifically he maintains that he experienced the onset of left hip symptomatology as a result of his service-connected left ankle disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, the Board notes that the evidence of record sufficiently establishes the Veteran's diagnosis of osteoarthritis and trochanteric bursitis of the left hip.  See "Assessment and Plan," Private Clinic Note, Jun. 3, 2008.  Thus, the analysis to follow will center on whether such condition is related to military service or any service connected disability.  

Service treatment records are negative for any left hip complaints, treatments or diagnosis; however, the Veteran's combat related left ankle gunshot wound treatment is extensively documented.  

During an August 2008 VA examination, the Veteran detailed his account of left hip and left ankle symptomatology, including pain; however, the examiner did not diagnose any left hip condition.  The examiner states the reported left hip pain is not related to the Veteran's service-connected left ankle disability and that any "effort to explain this would resort to speculation."  

In an April 2009 statement, private physician B. Busconi, M.D., notes the Veteran's account of left hip and left ankle symptoms, the history treating the condition, and the current left hip medical diagnoses.  Upon explaining the impact left ankle symptoms have on the Veteran's left hip, Dr. Busconi opines that the left condition was caused by the Veteran's service-connected left ankle disability.  This statement is consistent with the examination findings and medical propositions noted in other treatment records generated by Dr. Busconi, including a June 2008 treatment record.  

	Merits

The Veteran provides a competent and credible account of left hip and ankle symptomatology, including pain and altered gait.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, he has provided a generally consistent account of relevant symptoms, including solely for the purpose of seeking medical care for the condition.  Further, the medical evidence of record tends to corroborate his account in this regard.  Together, these factors make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record tends to support the service connection claim.  The April 2009 statement of private physician B. Busconi, M.D., provides probative evidence in support of the Veteran's claim.  In this statement, Dr. Busconi specifically confirms the present of a current left hip diagnosis that was caused by the Veteran's service-connected left ankle disability.  The Board finds the April 2009 opinion of Dr. Busconi to be highly probative because the opinion reflects reliance on relevant medical expertise and analysis of (I) relevant medical evidence; (II) the Veteran's competent and credible account of symptomatology, including in- and post-service left ankle trauma and treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  What is more, although the courts have rejected the treating physician rule, the probative value of the April 2009 statement of Dr. Busconi is further enhanced when considered with the physician's knowledge and experience treating the Veteran's condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Conversely, the August 2008 VA examination opinion is of little if any probative value.  Without question, a medical conclusion that an etiological opinion cannot be rendered without speculation does not, in-and-of itself, render an examination opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, in the present matter, the examiner provides a bare conclusory opinion with no medical reasoning or analysis to support the provided proposition, rending the opinion of significantly limited probative value.  See Nieves- Rodriguez, supra.  Thus, the Board may not properly rely on this opinion in evaluating the Veteran's claim.  Id.; Cf. Stefl, supra. 

In sum, the Board finds there is competent evidence of record that the Veteran has a current left hip diagnosis and has provided a competent and credible account of symptomatology.  Additionally, service connection is in effect for a left ankle disability and the most probative medical evidence of record sufficiently relates currently diagnosed left hip disability to the left ankle disability.  Accordingly, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim and the criteria to establish service connection for a left hip disability have been met; therefore, the claim is granted.  


ORDER

The service connection claim for a low back disability is reopened; to this extent, the appeal is granted.

Service connection is granted for osteoarthritis and trochanteric bursitis is granted.  


REMAND

Having reopened the Veteran's service connection claim for a low back disability, VA has a duty to assist him in the development of the claim, by conducting appropriate medical inquiry.  The Veteran has provided a competent account of relevant low back symptomatology and the competent medical evidence of record suggest he may have a current low back diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the foregoing, the Board finds a remand for appropriate VA examination is necessary and the claim must be remanded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board finds that the record does not reflect sufficient attempt to obtain relevant private treatment records, generated since April 2009.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed, of his low back symptomatology or diagnoses; and medical statements in support of his claim, including from his medical care provider(s).  

2.  Contact the Veteran and request him to identify all sources of low back treatment, hospitalization and examination from any (I) private physician(s) and facility(ies) since April 2009, including private physicians B. Busconi, M.D., and P. Connolly, M.D., and the private UMass Memorial Medical Center; and (II) VA medical facility(ies).  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  All development efforts should be associated with the claims file, to include obtaining notation that no additional records are available on the Virtual VA system if VA treatment records are identified.

3.  Then schedule the Veteran for appropriate VA examination to determine the nature, onset, and etiology of his claimed low back condition.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.  

The examiner should note all low back pathology found to be present, if any.  Then, with regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any period of military service; 

(iii) was caused by any service-connected disability(ies), specifically including left ankle and left hip conditions, respectively; and 

(iv) was aggravated by any service-connected disability(ies), specifically including left ankle and left hip conditions, respectively.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


